Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Applicant’s amendment filed 03/11/2021 in response to the requirement for restriction/election has been entered. 	
Applicant’s amendment left claims 1-15 as originally presented.
Applicant’s amendment has withdrawn claims 16-20 with traverse. 
Claims 1-15 are the claims hereby under examination. 
Requirement for Restriction/Election - Maintained
Applicant’s election of claims 1-15 in the reply filed on 03/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The examiner has shown burden by properly identifying that the combination does not require particulars of the subcombination, and that the subcomination may be used for a different purpose. On page 3 of the office action, it was shown that the claims of Group I did not require the diagnosis step or treatment step of group II and that a serious burden would be placed on the examiner to search the independent areas of risk assessment (Group I) and closed-loop diagnoses/treatment (Group II). 
Information Disclosure Statement
Due to the combined length of the Information Disclosure Statements, the cited documents have been reviewed in a manner similar to a general search. The information disclosure statement has been considered by the examiner as such.
Claim Objections
Claims 1, 8, and 12 are objected to because of the following informalities: 
In Claim 1, please change the first instance of “an initial SEM scan” to read “an initial sub-epidermal moisture (SEM) scan”
In Claim 8, please change instances of  “performing an SEM scan” to read “performing a SEM scan”
In Claim 12, please change instances of  “performing an SEM scan” to read “performing a SEM scan”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a method claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “assigning the patient to a risk category selected from a group comprising a plurality of risk categories, wherein the assigning is based partially on the initial SEM scan of the body location” which is directed to a judicial exception Abstract Ideas for encompassing a Mental Process because the step includes the observation of a “SEM scan” and the judgement of corresponding risk. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception (“performing an initial SEM scan of a body location selected for 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed step of performing an initial SEM scan of a body location selected for monitoring refers to insignificant extra-solution activity for data gathering. This initial scan would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for a method involving testing a subject. 
Thus, the judicial exception is not integrated into a practical application because the claim merely recites generating data and analyzing it with the human mind or a generic computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites insignificant extra-solution activities of data gathering.
	Regarding Claim 2, the method of claim 1 is further defined with two steps directed to the judicial exception regarding abstract ideas for mathematical relationships (“determining that there is possible damage at the body location if the initial delta value is greater than a first threshold” and “calculating an initial delta value for the body location from the initial SEM scan”). The limitations that are not directed to the judicial exception do not integrate the judicial exception into a practical application or recite something significantly more as described above.
	Regarding Claim 3, the method of claim 2 is further defined by what factors are considered when assigning the patient to a risk category. This step of assigning risk is directed to the judicial exception for abstract ideas regarding mental processes. Defining what factors are taken into 
	Regarding Claim 4, the method of claim 2 is further defined by a step not directed to a judicial exception (“not implementing an intervention if the delta value is less than a second threshold”). The claimed step does not use the judicial exception to effect a particular intervention and instead recites not performing a generic intervention if the value is under a threshold. The step of not intervening when a value is under a threshold is well-understood, routine, and conventional to one having ordinary skill in the art.  The limitation does not integrate the judicial exception into a practical application or recite something significantly more.
	Regarding Claim 5, the method of claim 2 is further defined by a step not directed to a judicial exception (“implementing an intervention if the delta value is less than a second threshold”). The claimed step does not use the judicial exception to effect a particular intervention and instead recites performing a generic intervention if the value is above a threshold. The step of intervening when a value is over a threshold is well-understood, routine, and conventional to one having ordinary skill in the art.  The limitation does not integrate the judicial exception into a practical application or recite something significantly more.
	Regarding Claim 6, the method of claim 5 is further defined by a step not directed towards a judicial exception (“wherein the intervention is selected based partially on the body location and partially on the delta value”). The claimed limitation does not use the judicial exception to effect a particular intervention. The limitation does not integrate the judicial exception into a practical application or recite something significantly more.
	Regarding Claim 7, the method of claim 6 is further defined by specify a list of the possible interventions. The claimed step still does not use the judicial exception to effect a particular 
	Regarding Claim 8, the method of claim 1 is further defined by two steps not directed to a judicial exception (“performing an SEM scan of a body location identified as having possible damage in the initial SEM scan at a first time interval” and “performing an SEM scan of all body locations selected for monitoring at a second time interval, wherein the second time interval is longer than the first time interval”) and a step directed to a judicial exception for abstract ideas regarding mathematical relationships (“calculating delta values for each of the SEM scans”). The claimed steps not directed to a judicial exception both recite insignificant extra-solution activity for data gathering. The limitations do not integrate the judicial exception into a practical application or recite something significantly more because the steps merely collect more data about the patient and do not integrate that collection into a practical application or use.
	Regarding Claim 9, the method of claim 8 is further defined by specifying how the time intervals are determined. Specifying how a time interval is determined does not change that the limitations do not integrate the judicial exception into a practical application or recite something significantly more because the steps merely collect more data about the patient and do not integrate that collection into a practical application or use.
	Regarding Claim 10, the method of claim 8 is further defined by a step not directed to a judicial exception (“not implementing an intervention if the delta value is less than a second threshold”). The claimed step does not use the judicial exception to effect a particular intervention and instead recites not performing a generic intervention if the value is under a threshold. The step of not intervening when a value is under a threshold is well-understood, routine, and conventional to one having ordinary skill in 
	Regarding Claim 11, the method of claim 8 is further defined by a step not directed to a judicial exception (“implementing an intervention if the delta value is less than a second threshold”). The claimed step does not use the judicial exception to effect a particular intervention and instead recites performing a generic intervention if the value is above a threshold. The step of intervening when a value is over a threshold is well-understood, routine, and conventional to one having ordinary skill in the art.  The limitation does not integrate the judicial exception into a practical application or recite something significantly more.
	Regarding Claim 12, the method of claim 1 is further defined by a step directed to a judicial exception for abstract ideas regarding mathematical relationships (“calculating a delta value for a previous SEM scan to establish a first threshold”) and two steps not directed to a judicial exception (“performing an SEM scan of a body location that had a delta value greater than or equal to a first threshold in a previous SEM scan at a first time interval” and “performing an SEM scan of a body location that had a delta value greater than or equal to a second threshold that is higher than the first threshold in a previous SEM scan at a second time interval that is shorter than the first time interval”). The claimed steps not directed to a judicial exception both recite insignificant extra-solution activity for data gathering. The limitations do not integrate the judicial exception into a practical application or recite something significantly more because the steps merely collect more data about the patient and do not integrate that collection into a practical application or use.
Regarding Claim 13, the method of claim 1 is further defined by specifying the risk categories. This step of specifying the risk categories is a part of a step directed to the judicial exception for abstract ideas regarding mental processes. Defining the categories for assigning the mental processes does not direct the step away from the judicial exception. A clinical could visually scan the body and determine 
Regarding Claim 14, the method of claim 13 is further defined by specifying another risk category. This step of specifying a risk category is a part of a step directed to the judicial exception for abstract ideas regarding mental processes. Defining a category for assigning the mental processes does not direct the step away from the judicial exception. A clinical could visually scan the body and determine mentally if the subject is high-risk. The limitations that are not directed to the judicial exception do not integrate the judicial exception into a practical application or recite something significantly more as described above.
Regarding Claim 15, the method of claim 1 is further defined by two steps both directed to the judicial exception for abstract ideas regarding mental processes. The step of performing an initial SEM scan now includes the mental process of performing an initial risk assessment of the patient. The broadest reasonable interpretation of a risk assessment involves a risk assessment bases solely on observation and opinion which are both mental processes. The other step uses this mentally ascribed risk assessment in the mental processes described above of assigning a risk category. The limitations that are not directed to the judicial exception do not integrate the judicial exception into a practical application or recite something significantly more as described above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cantu (US 20160100790 A1) and in view of Tonar (US 20160310034 A1).
Regarding Claim 1, Cantu discloses a method of assessing a patient ([0007], early detection, assessment, monitoring and prevention of pathophysiological conditions), the method comprising the steps of:
performing an initial ([0037], taking Sensor input from the Sensor Array 202) SEM scan ([0050], data taken from dermal and sub-dermal impedance sensor 403 of sensor array 202 would be a “SEM” scan), and
assigning the patient to a risk category selected from a group comprising a plurality of risk categories ([0165], sub-scores are added together to create a SKEWS score 1809 (zero to thirty-five, where discrete risk categories are assigned to ranges of values, for example the range zero to six representing no risk, and the range twenty-six to thirty-five representing severe risk), wherein the assigning is based partially on the initial SEM scan of the body location ([0166], example of SKEWs include [0186], biosignal (impedance measurement) signature).
However, Cantu does not explicitly disclose performing an initial SEM scan of a body location selected for monitoring. Tonar teaches a method of assessing a patient ([0002], measuring sub-epidermal moisture in patients to determine damaged tissue) comprising performing an initial SEM scan [0071], measuring at least three SEM values at and around an anatomical site using an apparatus of the present invention, and obtaining from the apparatus measurement locations that are flagged as damaged tissue). It would have been obvious to one having ordinary skill in the art to modify the method of assessing risk to a patient as disclosed by Cantu to include performing a SEM scan of a selected area as taught by Tonar to be able to easily identify damaged areas of tissue (Tonar [0014]). 
Regarding Claim 2, modified Cantu teaches the method of claim 1 as described above, and Tonar further teaches the steps of calculating an initial delta value for the body location from the initial SEM scan ([0014], determining a difference between the maximum average SEM value and each of the average SEM values measured around the anatomical site), and determining that there is possible damage at the body location if the initial delta value is greater than a first threshold ([0014], flagging the relative measurement locations associated with a difference greater than a predetermined value as damaged tissue).
Regarding Claim 3, modified Cantu teaches the method of claim 2. However, neither Cantu nor Tonar explicitly teach wherein the step of assigning the patient to a risk category is based partially on the initial delta value. Cantu discloses assigning risk based on biosingal signature ([0166], example of SKEWs include [0186], biosignal (impedance measurement) signature) and Tonar teaches a biosignal that is a delta value ([0014], determining a difference between the maximum average SEM value and each of the average SEM values measured around the anatomical site) and is useful in flagging damaged tissue. Thus, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assigning risk based of a biosingal as disclosed by Cantu to use the delta value taught by Tonar as the biosignal to easily flag damaged areas of tissue (Tonar [0014]).
Fig. 18, Min Risk category) and an at-risk category (Fig. 18, Mod Risk Category).
Regarding Claim 14, modified Cantu disclose the method of claim 13 as described above, and Cantu further discloses wherein the group of risk categories further comprises a high-risk category (Fig. 18, High Risk category).
Regarding Claim 15, modified Cantu teaches the method of claim 1 as described above, and Cantu further discloses wherein: the step of performing an initial SEM scan comprises performing an initial risk assessment of the patient ([0183], Risk sub score can include risk profile for Injury/Wound Development, such as the Braden Risk Assessment), and the selection of the risk category is based partially on the results of the initial risk assessment ([0221], sub-scores (including Score from Braden Risk Assessment) are added together to create a SKEWS score 1809).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cantu (US 20160100790 A1) and Tonar (US 20160310034 A1) as applied to claim 2 above, and further in view of Chapman (US 20170238849 A1).
Regarding Claim 4, modified Cantu teaches the method of claim 2 as described above. 
However, modified Cantu does not explicitly teach the method further comprising the step of: not implementing an intervention if the delta value is less than a second threshold. Chapman teaches a method of monitoring a patient ([0003], monitoring systems and methods) comprising not implementing an intervention if a delta value is less than a second threshold ([0049], a movement monitoring system may determine that a first type of intervention may be used when the difference between the detected and standard movement metrics exceed a first threshold and that a second different type of intervention may be used when the difference between the detected and standard movement metrics exceed a second larger threshold. Implies that “first type of intervention” is applied if difference is exceeds one threshold but is lower than a threshold to induce the “second” type of intervention. [0048], movement metric is greater than the standard metric by a preset threshold, the existing interventions, such as physical therapy, may ended (no intervention)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cantu to include implementing thresholds to determine if intervention is needed for specified areas to determine if a subject if a subject is progressing appropriately or requires intervention (Chapman [0048]). One of ordinary skill in the art would recognize that implementing the method of using thresholds to discriminate conditions requiring intervention and conditions requiring monitoring taught by Chapman into the method disclosed by Cantu would yield only predictable results. 
Regarding Claim 5, modified Cantu teaches the method of claim 2 as described above.
However, modified Cantu does not disclose the method further comprising the step of: implementing an intervention if the delta value is greater than or equal to a second threshold. Chapman teaches a method of monitoring a patient ([0003], monitoring systems and methods) comprising not implementing an intervention if a delta value is less than a second threshold ([0049], a movement monitoring system may determine that a first type of intervention may be used when the difference between the detected and standard movement metrics exceed a first threshold and that a second different type of intervention may be used when the difference between the detected and standard movement metrics exceed a second larger threshold). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cantu to include implementing thresholds to determine if intervention is needed for specified areas to determine if a subject if a subject is progressing appropriately or requires proper intervention (Chapman [0048]). One of ordinary skill in the art would recognize that implementing the method of using thresholds to discriminate conditions requiring a certain intervention and the same condition requiring a 
Regarding Claim 6, modified Cantu teaches the method of claim 5 as described above, and Cantu further discloses wherein an intervention is selected based partially on the body location and partially on the delta value ([0233], preventative care is used to “intercept the injury.” It would be obvious to one of ordinary skill in the art that preventative care is chosen based on the location and severity of the injury to be “intercepted”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cantu (US 20160100790 A1), Tonar (US 20160310034 A1), and Chapman (US 20170238849 A1) as applied to claim 6 above, and further in view of Mravyan (US 20150371522 A1).
Regarding Claim 7, modified Cantu teaches the method of claim 6 as described above. 
However, modified Cantu does not explicitly disclose the method wherein the intervention is selected from a group comprising a standard mattress, a high-specification mattress, a low-friction sheet cover, a low-friction padded mattress surface, a silicone pad, a dressing, a heel boot, a barrier cream, a topical cream to enhance perfusion, turning the patient at a first interval, and turning the patient at a second interval that is shorter than the first interval. Mravyan teaches a method of patient monitoring ([0002], multi-patient system for pressure ulcer monitoring, prevention, and analysis) wherein an intervention is selected from a group comprising a standard mattress, a high-specification mattress, a low-friction sheet cover, a low-friction padded mattress surface, a silicone pad, a dressing, a heel boot, a barrier cream, a topical cream to enhance perfusion, turning the patient at a first interval, and turning the patient at a second interval that is shorter than the first interval ([0004], the most common current intervention is simply turning the patient at regular intervals). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method Mravyan [0004]). 
Allowable Subject Matter
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art of record, including the closest prior art Cantu (US 20160100790 A1) and Tonar (US 20160310034 A1) fail to adequately disclose or teach, alone or in a combination, the limitation of claim 8: “performing an SEM scan of a body location identified as having possible damage in the initial SEM scan at a first time interval, performing an SEM scan of all body locations selected for monitoring at a second time interval, wherein the second time interval is longer than the first time interval” or the limitations of claim 12 “calculating a delta value for a previous SEM scan to establish a first threshold, performing an SEM scan of a body location that had a delta value greater than or equal to a first threshold in a previous SEM scan at a first time interval, and performing an SEM scan of a body location that had a delta value greater than or equal to a second threshold that is higher than the first threshold in a previous SEM scan at a second time interval that is shorter than the first time interval.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/               Examiner, Art Unit 3791              

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791